Case 1:14-cr-03609-JB Document 208 Filed 01/21/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff, Crim. No. 14-3609 JB
Vs.
BENTLEY STREETT,

Defendant.

SENTENCING PLEADINGS SCHEDULING ORDER
At the parties’ request, the Court hereby imposes the following scheduling order with

respect to the upcoming sentencing hearing, scheduled for April 14, 2020. Doc. 204.

 

February 14, 2020 Formal objections to Presentence Report (PSR) due

 

February 28, 2020 Responses to PSR objections due

 

 

 

 

 

 

 

 

March 13, 2020 Sentencing Memorandum due (concurrent filing)
March 27, 2020 Responses to Sentencing Memorandum due (concurrent filing)
April 14, 2020 Sentencing Hearing
O Q Nore
TED STATES DISBRICT JUDGE

DATED: amaany olf _, . , 2020

Submitted by:
SARAH J. MEASE
Assistant United States Attorney

Approved by:
MARTIN LOPEZ, III
Counsel for Defendant

 
